UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7146


JOSEPH DALE ANTLEY,

                  Petitioner – Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:08-cv-00533-DCN)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Dale Antley, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Dale Antley, a federal prisoner, appeals the

district     court’s   order      accepting     the    magistrate     judge’s

recommendation and denying relief on his civil action seeking

relief as a 28 U.S.C. § 2241 (2000) petition and as a writ of

error coram nobis.        We have reviewed the record and find no

reversible error.      Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Antley v. United States, No. 3:08-cv-00533-DCN (D.S.C.

filed June 11, 2008; entered June 12, 2008).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2